EXHIBIT 17
                                  Julio Clerveaux


                                                                   Page 41

1
2     UNITED STATES DISTRICT COURT
      FOR THE SOUTHERN DISTRICT OF NEW YORK
3     Case No. 7:17-cv-08943
      ----------------------------------------x
4     NATIONAL ASSOCIATION FOR THE ADVANCEMENT
      OF COLORED PEOPLE, SPRING VALLEY BRANCH,
5     et al.,
6                                      Plaintiffs,
7               - against -
8     EAST RAMAPO CENTRAL SCHOOL DISTRICT, et
9     al.,
10
                                       Defendants.
11
      ----------------------------------------x
12
                                    October 23, 2018
13                                  8:11 a.m.
14
15
16           CONTINUED DEPOSITION of JULIO
17   CLERVEAUX, held at the offices of Morgan,
18   Lewis & Bockius LLP, located at 101 Park
19   Avenue, New York, New York 10178, before
20   Anthony Giarro, a Registered Professional
21   Reporter, a Certified Realtime Reporter and
22   a Notary Public of the State of New York.
23
24
25

                               Veritext Legal Solutions
             215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                   Julio Clerveaux


                                                                    Page 43

1
2     J U L I O           C L E R V E A U X, after
3    having first been duly sworn by a Notary
4    Public of the State of New York, was
5    examined and testified as follows:
6     EXAMINATION BY
7     MS. KOLLM:
8         Q               Good morning.
9         A               Good morning.
10        Q               My name is Clara Kollm.                         And
11   I represent the East Ramapo Central
12   School District in this litigation.
13                        Will you please state your
14   full name for the record?
15        A               Julio Clearveaux.
16        Q               Is your current address
17   still 8 Wolfe Drive, Spring Valley, New
18   York 10977?
19        A               That's my home address.                         But
20   I recently moved.
21        Q               You recently moved?
22        A               Yeah.
23        Q               What is your new address?
24        A               32C Forest Drive,
25   Garnerville.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                   Julio Clerveaux


                                                                    Page 44

1                                JULIO CLERVEAUX
2         Q               New York?
3         A               Yes.
4         Q               Is that within the East
5    Ramapo Central School District?
6         A               No.
7         Q               When did you relocate?
8         A               About a year ago.
9         Q               About a year ago?
10        A               Yeah.
11        Q               So that's about
12   October 2017?
13        A               I think around September.
14        Q               September 2017?
15        A               Yeah.
16        Q               Do you understand that
17   you're here today pursuant to a Notice of
18   Deposition to give testimony in a case
19   captioned NAACP, Spring Valley versus
20   East Ramapo Central School District?
21        A               Yes.
22        Q               And are you a named
23   plaintiff in the case?
24        A               Yes.
25        Q               On what date did you first

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                   Julio Clerveaux


                                                                    Page 47

1                                JULIO CLERVEAUX
2    election for the school board.                         But I
3    think I only vote for the 2013 one.
4         Q               You only voted for the East
5    Ramapo School Board elections in the 2013
6    election?
7         A               That's correct.
8         Q               You did not vote in years
9    2014, 2015, 2016 or 2017; is that right?
10        A               For the school board, no.
11        Q               Okay.       Thank you.
12                        Did any documents refresh
13   your recollection about your voting
14   history in the school board elections?
15        A               No.
16        Q               When did you remember that
17   you did not vote in the 2014 through 2018
18   elections?
19        A               I think when I reviewed the
20   last deposition or the last transcript,
21   call them.
22        Q               When did you review the
23   transcript from your February 7th, 2018
24   deposition?
25        A               I don't remember the exact

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                      Julio Clerveaux


                                                                       Page 48

1                                   JULIO CLERVEAUX
2    date.
3            Q               Approximately is fine.
4            A               Maybe within the past 30
5    days.
6            Q               Did you vote for the East
7    Ramapo School Board elections in 2018?
8            A               No.
9            Q               Have you given testimony in
10   a deposition other than your
11   February 7th, 2018 deposition in this
12   case?
13           A               No.
14           Q               You've never testified at
15   trial; right?
16           A               No.
17           Q               No, you have never testified
18   at trial?
19           A               No.
20           Q               So I know you've given a
21   deposition previously.                      So I'll just go
22   over the rules briefly.                       And if you have
23   any questions, please let me know.
24           A               All right.
25           Q               I'm going to ask you some

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                   Julio Clerveaux


                                                                    Page 57

1                                JULIO CLERVEAUX
2         A               I believe it was 2013.
3         Q               And you voted in the 2013
4    election for your brother?
5         A               Yes.
6         Q               Did you vote for any other
7    candidate for the school board in the
8    2013 election?
9         A               Yes, I did.
10        Q               Do you remember who you
11   voted for in the 2013 school board
12   election?
13        A               I don't remember the name.
14   But whoever was running with my brother,
15   I voted for them.
16        Q               What do you mean when you
17   say "running with your brother"?
18        A               He was running as a team.
19        Q               He was running as a team?
20        A               Yes.
21        Q               What do you mean by that?
22        A               A team, more than one people
23   was running.
24        Q               And do you remember who else
25   was on his team?

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                   Julio Clerveaux


                                                                    Page 58

1                                JULIO CLERVEAUX
2         A               I don't remember their name.
3         Q               Do you remember how your
4    brother chose the persons who would be on
5    his team with him?
6                         MS. PARVIS:                Objection.
7         A               No.
8         Q               Were you involved in the
9    process by which your brother chose his
10   team for the election?
11        A               No.
12        Q               Was this litigation ongoing
13   in 2013?
14        A               I don't know.
15        Q               You don't know?
16        A               I don't know.
17        Q               How did you become a
18   plaintiff in this case?
19                        MS. PARVIS:                Objection.
20        Q               Let me rephrase.
21                        So you're a named plaintiff
22   in this litigation; right?
23        A               Correct.
24        Q               In your own words, can you
25   tell me what it means to be a named

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                   Julio Clerveaux


                                                                    Page 59

1                                JULIO CLERVEAUX
2    plaintiff in litigation?
3         A               To be part of the process of
4    -- to be part of the litigation process.
5         Q               And what is your role in the
6    litigation process?
7         A               What you mentioning before,
8    a plaintiff.
9         Q               What does it mean to be a
10   plaintiff?
11                        MS. PARVIS:                Objection.
12        Q               You can answer.
13        A               To be part of the
14   litigation.
15        Q               Who were you first
16   approached by about potentially
17   participating as a plaintiff in the
18   litigation?
19        A               Who ask me to be a
20   plaintiff?         Well, I made that decision
21   myself to be a plaintiff.                        But I think I
22   was talking to Steve White.
23        Q               Who is Steve White?
24        A               I know, or I think he's a
25   resident of the East Ramapo School

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                   Julio Clerveaux


                                                                    Page 85

1                                JULIO CLERVEAUX
2         A               Emma.
3         Q               When did you first register
4    to vote in the East Ramapo Central School
5    District?
6         A               I don't remember.                 But maybe
7    2007, 2008.          I don't remember.
8         Q               And were you registered to
9    vote in the district the entire time you
10   lived at 8 Wolfe Drive?
11        A               I'm still registered to vote
12   there.
13        Q               You're still registered to
14   vote in the district, even though you've
15   moved?
16        A               I own a house there.
17        Q               And you're still eligible to
18   vote even though you've moved?
19                        MS. PARVIS:                Objection.
20        Q               You can answer.
21        A               I don't know.                I don't
22   change -- I never change.                        So I'm still
23   registered to vote there.
24        Q               What didn't you change?
25        A               My voting registration.

                                Veritext Legal Solutions
              215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                     Julio Clerveaux


                                                                     Page 107

1                                  JULIO CLERVEAUX
2           A               The candidate have children?
3    No.    That's not important.
4           Q               You don't vote for
5    candidates for the school board based on
6    their race, do you?
7           A               No.
8                           MS. KOLLM:            We can take a
9          break.
10                          (A short recess was taken.)
11          Q               So, Mr. Clearveaux, you've
12   made some clarifications to your
13   declaration today; isn't that right?
14          A               Yes.
15          Q               When did you first realize
16   your declaration required clarification?
17          A               I don't remember when
18   exactly.
19          Q               It was after you reviewed
20   your deposition transcript in this
21   litigation; is that right?
22          A               I think so.                But I don't
23   remember.
24          Q               Did you tell anyone that
25   your declaration required clarification?

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                Julio Clerveaux


                                                                Page 134

1
2                                   I N D E X
3
4                          E X A M I N A T I O N
5     EXAMINATION
6     Ms. Kollm                       43
7
8                         E X H I B I T S
9
10   J. Clerveaux                       Description                    Page
11   J. Clerveaux Exhibit 2 Defendant                                  98
                                      East Ramapo
12                                    Central School
                                      District's
13                                    First Set of
                                      Requests for
14                                    Production of
                                      Documents
15                                    Directed to
                                      Plaintiff
16                                    Julio
                                      Clerveaux
17
     J. Clerveaux Exhibit 3 Letter                                     103
18
19
20
21
22
23
24
25

                             Veritext Legal Solutions
           215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
